Exhibit 10.76

QUINTILES IMS INCORPORATED

QUINTILES SAVINGS EQUALIZATION PLAN

Effective December 31, 2016

 

  I. Purpose of the Plan

The purpose of the Quintiles Savings Equalization Plan (the “Plan”) is to
provide a means of equalizing the benefits of those employees participating in
the Quintiles Transnational Corp. 401(k) Plan (the “401(k) Plan”) whose matching
contributions under the 401(k) Plan are or will be limited by the application of
Sections 401(a)(17) or 415 of the Internal Revenue Code of 1986, as amended (the
“Code”), or by reason of the exclusion from the definition of compensation under
the 401(k) Plan of amounts deferred under any nonqualified deferred compensation
plan maintained by Quintiles IMS Incorporated (the “Corporation”). The Plan is
intended to be an “excess benefit plan” as that term is defined in section 3(36)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
with respect to those participants whose benefits under the 401(k) Plan have
been limited by Section 415 of the Code, and a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of ERISA.

 

  II. Participation in the Plan

All members of the 401(k) Plan shall be eligible to participate in this Plan
whenever their benefits under the 401(k) Plan as from time to time in effect
would exceed the limitations on benefits and contributions imposed by Sections
401(a)(17) or 415 of the Code or would be limited by reason of the exclusion
from the definition of compensation under the 401(k) Plan of amounts deferred
under any nonqualified deferred compensation plan maintained by the Corporation.
For purposes of this Plan, benefits of a participant in this Plan shall be
determined as though no provisions were contained in the 401(k) Plan
incorporating limitations imposed by Sections 401(a)(17) or 415 of the Code or
excluding from the definition of compensation under the 401(k) Plan amounts
deferred under any nonqualified deferred compensation plan maintained by the
Corporation.

 

  III. Equalized Benefits

If member participating contributions or Corporation contributions to the 401(k)
Plan for any calendar year are limited by reason of the application of Sections
401(a)(17) or 415 of the Code or the exclusion from the definition of
compensation under the 401(k) Plan of amounts deferred under any nonqualified
deferred compensation plan maintained by the Corporation, the Corporation shall
pay the participant in this Plan, in a single lump sum, on or after January 1st
and on or before March 15th of the immediately following year, provided such
participant is actively employed by the Corporation on such payment date, an
amount equal to:

 

  (1) the Corporation matching contributions that otherwise would have been
credited to such participant’s account under the 401(k) Plan if the limitations
imposed by Sections 401(a)(17) and 415 of the Code and the exclusion from the
definition of compensation under the 401(k) Plan of amounts deferred under any
nonqualified deferred compensation plan maintained by the Corporation did not
apply, plus



--------------------------------------------------------------------------------

  (2) an interest factor equal to one-half of the annual return which would have
been received by the participant had such payment been invested eighty percent
(80%) in the fixed income fund and twenty percent (20%) in the equity index fund
available as investment funds under the 401(k) Plan during the year prior to the
year of payment, less

 

  (3) any applicable withholding taxes.

 

  IV. Death

Upon the death of a participant in this Plan, the benefits otherwise payable to
such participant pursuant to Article III shall be paid at the time provided in
Article III to such participant’s designated beneficiary and in the absence of
any such designation, to such participant’s estate.

 

  V. Administration of the Plan

The Corporation shall administer the Plan, except that any action authorized to
be taken by the Corporation hereunder may also be taken by any committee or
person(s) duly authorized by the Board of Directors of the Corporation or the
duly authorized delegees of such duly authorized committee or person(s). The
Corporation shall have full authority to determine all questions arising in
connection with the Plan, including interpreting its provisions and construing
all of its terms; may adopt procedural rules; and may employ and rely on such
legal counsel, such actuaries, such accountants and such agents as it may deem
advisable to assist in the administration of the Plan. All of its rules,
interpretations and decisions shall be applied in a uniform manner to all
participants similarly situated and decisions of the Corporation shall be
conclusive and binding on all persons.

 

  VI. Claims

(1) Presentation of Claims. Claims for benefits shall be filed in writing with
the Plan Administrator. Written or electronic notice of the disposition of a
claim shall be furnished to the claimant within 90 days after the claim is filed
(or within 180 days if special circumstances require an extension of time for
processing the claim and if notice of such extension and circumstances is
provided to the claimant within the initial 90-day period.)

(2) Claims Denial Notification. If a claim is wholly or partially denied, the
Plan Administrator shall furnish to the claimant a written notice setting forth
in a manner calculated to be understood by the claimant:

 

  •   the specific reason(s) for denial;

 

2



--------------------------------------------------------------------------------

  •   specific reference(s) to pertinent Plan provisions on which any denial is
based;

 

  •   a description of any additional material or information necessary for the
claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  •   an explanation of the Plan’s claims review procedures and the applicable
time limits for such procedures; and

 

  •   a statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA following an adverse determination on review.

(3) Claims Review Procedure. Upon a denial, the claimant is entitled (either in
person or by his duly authorized representative) to:

 

  •   request a subsequent review of the claim by the Plan Administrator upon
written application for review made to the Plan Administrator. Any such request
for review of the claim must be made within 60 days after receipt by the
claimant of such notice. A claimant must submit a written application for review
before the claimant is permitted to bring a civil action for benefits;

 

  •   review pertinent documents relating to the denial; and

 

  •   submit written comments, documents, records and other information relating
to the claim.

Timing. The Plan Administrator shall make its decision and notify the claimant
with respect to a claim not later than 60 days after receipt of the request.
Such 60-day period may be extended for another period of 60 days if the Plan
Administrator finds that special circumstances require an extension of time for
processing and notice of the extension and special circumstances is provided to
the claimant within the initial 60-day period.

Final Decision. The claim for review shall be given a full and fair review that
takes into account all comments, documents, records and other information
submitted that relates to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The Plan
Administrator shall provide the claimant with written or electronic notice of
the decision in a manner calculated to be understood by the claimant. The notice
shall include specific reasons for the decision, specific references to the
pertinent Plan provisions on which the decision is based, a statement that the
claimant has a right to bring a civil action under Section 502(a) of ERISA, and
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claim. A document is relevant to the claim if it was
relied upon in making the determination, was submitted, considered or generated
in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.

 

3



--------------------------------------------------------------------------------

Delayed Payments. If the Plan Administrator shall approve the payment of a claim
for benefits filed in accordance with the claims procedures set forth
hereinabove, any payment delayed pending the resolution of such claim will be
adjusted to reflect the deferred payment date by multiplying the payment by the
product of the six-month CMT Treasury Bill annualized yield rate as published by
the U.S. Treasury for the date on which such payment would have been made but
for the delay multiplied by a fraction, the numerator of which is the number of
days by which such payment was delayed and the denominator of which is 365.

Arbitration. Any dispute or controversy arising under or in connection with the
Plan shall be settled exclusively by arbitration in Parsippany, New Jersey in
accordance with the rules of the American Arbitration Association in effect at
the time of such arbitration. The Corporation shall promptly pay or reimburse on
a fully grossed-up and after-tax basis (so that the recipient of such
reimbursement is held economically harmless) all reasonable costs and expenses
(including fees and disbursements of counsel and pension experts) incurred by a
participant or beneficiary to assert rights under this Plan, for so long as such
rights may exist, or in any proceeding in connection therewith brought by a
participant or beneficiary, whether or not such participant or beneficiary is
ultimately successful in enforcing such rights or in such proceeding; provided,
however, that no reimbursement shall be owed with respect to expenses relating
to any unsuccessful assertion of rights or proceeding if and to the extent that
such assertion or proceeding was initiated or maintained in bad faith or was
frivolous as determined by the arbitrators or a court having jurisdiction over
the matter. The amount of expense eligible for reimbursement in any one taxable
year of the participant or beneficiary shall not affect the amount of expense
eligible for reimbursement in any other taxable year of the participant or
beneficiary. The reimbursement of expenses shall be made each calendar quarter
and not later than the last day of the taxable year of the participant or
beneficiary in which the expense was incurred. The right to reimbursement of any
expense hereunder shall not be subject to liquidation or exchange for another
benefit.

 

VII. Miscellaneous

This Plan may be terminated at any time by the Board of Directors of the
Corporation, in which event the rights of participants to their accrued benefits
shall become nonforfeitable. This Plan may also be amended at any time by the
Board of Directors of the Corporation and the Employee Benefits Committee of the
Corporation may amend the Plan without the approval of the Board of Directors of
the Corporation with respect to amendments that such Committee determines do not
have a significant effect on the cost of the Plan; provided, however, that no
such amendment of the Plan may (1) adversely affect a participant’s benefit
under the Plan to which he or she has become entitled in accordance with the
Plan as in effect on the date immediately preceding the date of such amendment,
or (2) adversely affect a participant’s right or the right of a participant’s
beneficiary to receive a benefit in accordance with the Plan as in effect on the
date immediately preceding the date of such amendment, or (3) cause any payment
that a participant or beneficiary is entitled to receive under this Plan to
become subject to an income tax penalty or interest payable under Section 409A
of the Code.

 

4



--------------------------------------------------------------------------------

Benefits payable under this Plan shall not be funded and shall be made out of
the general funds of the Corporation; provided, however, that the Corporation
reserves the right to establish a trust fund as an alternate source of benefits
payable under the Plan and to the extent payments are made from such trust, such
payments will satisfy the Corporation’s obligations under this Plan.

No right to payment or any other interest under this Plan may be alienated,
sold, transferred, pledged, assigned, or made subject to attachment, execution,
or levy of any kind.

Nothing in this Plan shall be construed as giving any employee the right to be
retained in the employ of the Corporation. The Corporation expressly reserves
the right to dismiss any employee at any time without regard to the effect which
such dismissal might have upon him under the Plan.

The Corporation may withhold from any benefits under the Plan an amount
sufficient to satisfy its tax withholding obligations.

This Plan shall be construed, administered and enforced according to the laws of
the State of Connecticut applicable to contracts made and to be performed in
such state to the extent not preempted by federal law. Anything in this Plan to
the contrary notwithstanding, the terms of this Plan shall be interpreted and
applied in a manner consistent with the requirements of Section 409A of the Code
and the Treasury Regulations thereunder including the exception for short-term
deferrals under Section 1.409A-1(b)(4) of the Treasury Regulations so as not to
subject any participant or beneficiary to the payment of any tax penalty or
interest which may be imposed by Section 409A of the Code and the Corporation
shall have no right to accelerate, defer or make any payment under this Plan
except to the extent such action would not subject any participant or
beneficiary to the payment of any tax penalty or interest under Section 409A of
the Code. If a participant or beneficiary becomes subject to any tax penalty or
interest under Section 409A of the Code by reason of his or her participation in
this Plan, the Corporation shall reimburse such participant or beneficiary, as
the case may be, on a fully grossed-up and after-tax basis for any such tax
penalty or interest (so that the recipient of such reimbursement is held
economically harmless) ten business days prior to the date such tax penalty or
interest is due and payable by such participant or beneficiary to the
government.

The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform the obligations of the Corporation under this Plan in the same manner
and to the same extent that the Corporation would have been required to perform
such obligations if no such succession had taken place and such assumption shall
be an express condition to the consummation of any such purchase, merger,
consolidation or other transaction.

 

Date:  

 

    Quintiles IMS Health Incorporated       By:  

 

      Its:  

 

 

5